     Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 1 of 8 PageID #:11056




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


KATHERINE BLACK,                        :
                                        :
      Plaintiff,                        :
                                        :
   v.                                   :                                   Case No. 1:17-cv-00101
                                        :                                   Honorable Matthew F. Kennelly
CHERIE WRIGLEY, MELISSA COHENSON,       :
BRIAN A. RAPHAN, P.C., and PAMELA KERR, :
                                        :
      Defendants.                       :




PLAINTIFF KATHERINE BLACK’S WRITTEN PROFFER OF EVIDENCE SHE WILL
 OFFER AS A RESULT OF THE COURT’S RULING ON HER MOTION IN LIMINE


           Plaintiff Katherine Black, by her attorney, Donald L. Homyk, submits this proffer in

response to the Court’s July 13, 2019 Order. Dkt. No. 377. This proffer of additional witness

testimony and evidence not previously included in Plaintiff’s pretrial order. 1 The proffer below

responds point by point to Defendants’ Joint Proposed Proffer of Evidence that they claim supports

their defense of substantial truth.


Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
Katherine’s letter.                      Katherine submitted her letter to the Court in a sealed
                                         guardianship case with access only by the participants and
                                         no one else.

                                                     If a submission to the court can be considered slander at all,
                                                     then Wrigley created the potential “slander” when Wrigley
                                                     published Katherine’s letter.

                                                     The following cited portions of Plaintiff’s proffered
                                                     evidence shows that Katherine submitted her letter in a

1
    Plaintiff is offering 22 exhibits, 18 of which are new exhibits and constitute additional rebuttal evidence.
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 2 of 8 PageID #:11057




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                         sealed proceeding with limited participants and that
                                         Defendant Wrigley created the opportunity to call the letter
                                         slander by circulating it outside of the proceeding. Ex. 1,
                                         NY Guardianship hearing transcript, Mar. 21, 2016




                                                                             Ex. 2, NY Guardianship
                                             Sealing Order, Oct. 16, 2014




                                             Wrigley 2016 EthicsPoint Complaint submitting letter to
                                             Northwestern and circulating it beyond sealed proceeding.
“Dain, acting as a trustee of the Black      The following cited portions of Plaintiff’s proffered
family trusts, repeatedly violated his       additional evidence shows that Dain, while a trustee of the
fiduciary duties as trustee to prevent the   SNT and of the Issue Trust, sought to defund the trusts: Ex.
Black family from hiring legal               3, NY guardianship status conference transcript, Feb. 19,
representation.”                             2015
                                                                        Showing that Dain sought to
                                             freeze all spending from the trusts, including on legal
                                             defense of the trusts against Dain’s defunding efforts:


                                               Testimony of Bernard Black regarding Dain’s use of his
                                               trustee power to prevent the trustees from spending trust
                                               funds to hire legal representation.
“The pattern of Wrigley’s and Dain’s           Anthony Dain asserted his authority, to the New York
misconduct includes perjury, suborning of Guardianship Court, as co-trustee of the Joanne Black 2013
perjury, witness tampering, blackmail,         Trust one month after he resigned as co-trustee. Ex. 4, Dain
threats to counter-parties, threats to an      Email, Dec. 2, 201
attorney of the counterparties, illegal
withholding of documents, failure to                                ; Ex. 5, Dain Letter to NY Guardianship
comply with discovery requests in the          Court, Dec. 30, 2015
related proceedings in Colorado; repeated
efforts to obtain relief without proper notice
or, as in the case in this Court, without any In a sworn statement to the New York Court, Wrigley
notice at all; repeated false and misleading denied that there had been any allegations concerning
statements made by an officer of the court Pinto’s conduct, despite such allegations having been made
(Dain); repeated efforts to persuade courts months earlier during the April 2, 2015 Denver Probate
to act, not only without proper notice but     Court status conference. Ex. 6, Wrigley Answer to
without jurisdiction; bringing Dain and        Amended Petition, Sept. 21, 2014
Wrigley as surprise witnesses after Dain
repeatedly said they would not testify, and
much more.”


                                                     2
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 3 of 8 PageID #:11058




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                         Anthony Dain testified that in New York that




                                                   Ex. 7, NY Guardianship hearing transcript, Mar.
                                        22, 2015, pp. 337-38. However, Chase Legal informed that
                                        “at the instruction of Mr. Dain, we temporarily removed Mr.
                                        Black as a co-trustee on the SNT brokerage and checking
                                        accounts.” Ex. 8, Letter from Chase Wealth Management
                                        Legal Department, Apr. 1, 2016. Furthermore, shortly
                                        before Dain’s denial, he completed paperwork at JPMorgan
                                        Securities to remove Bernard Black from the SNT
                                        brokerage account. Ex. 9, Account Change Request, Mar. 4,
                                        2016.

                                        Testimony of Bernard Black regarding Wrigley’s and
                                        Dain’s knowledge of the effects of the disclaimer and false
                                        statements to courts.

                                        Email providing evidence of Wrigley’s knowledge of the
                                        disclaimer and its effects, including:
                                           Ex. 10, Wrigley to Sarah Black, July 21, 2012, (“once
                                           your grandmother's estate goes through probate shortly
                                           you will have more than enough to pay for all your
                                           schooling needs”)
                                           Ex. 11, Black email to Wrigley, Nov. 5, 2012 (Bernard
                                           asking Wrigley to explain to his daughter, Rebekah, the
                                           advantage to her of the disclaimer)

                                        Emails and documents providing evidence of Dain’s
                                        knowledge of the disclaimer and its effects:
                                           Ex. 12, Bernard letter to Vanguard, July 20, 2012
                                           (advising Vanguard that the Dain will be the likely
                                           guardian for Joanne)
                                           Ex. 13, Black email to Wrigley, Sept 5, 2012
                                           (concerning whether Dain is willing to be Joanne’s
                                           guardian)

                                        Wrigley filed a complaint with the Office of Attorney
                                        Regulation against Bernard Black’s former counsel,
                                        seemingly in cooperation with Defendant Kerr. Ex. 14 (“I
                                        have filed this complaint against Carl Gladstein and the law
                                        firm of Gladstein and O’Brien,” “If you have any questions,
                                        please contact Pam Kerr at . . .”).

                                        Ex. 15, Dain’s email to Bernard Black’s counsel, Piper
                                        Hoffman, Dec. 22, 2015, stating that “I do not believe New
                                        York's litigation privilege protects you from a claim for

                                               3
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 4 of 8 PageID #:11059




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                         defamation per se” in response to her court filing in a sealed
                                         proceeding.

                                            Ex. 1, NY guardianship status conference transcript, March
                                            21, 2016, where the Court found:



                                                                                    that Wrigley was
                                            unsuitable to be guardian of Joanne Black,



                                                                  that Wrigley did not act in the best
                                            interests of Joanne Black,




                                            Ex. 3, NY guardianship status conference transcript, Feb.
                                            19, 2015: Dain’s statements provide evidence that he was
                                            familiar with Bernard’s request in Colorado for disclaimer
                                            authorit
                                                                                         This is
                                            inconsistent with his testimony in Colorado, where he
                                            denied any knowledge about the disclaimer.

                                            Dain also testified to ignorance about the Issue Trust




                                                                                         This is
                                            inconsistent with Dain signing an account opening form for
                                            the Issue Trust at Chase Bank. Ex. 16, Chase Bank account
                                            opening form for Issue Trust, signed by Dain, May 4, 2015.

                                            Wrigley told the court, through counsel, that she had no
                                            knowledge of the effects of the disclaimer,

                                                                                         However, emails
                                            from Bernard Black show otherwise. Ex. 17, Email from
                                            Bernard Black to Dain and Wrigley, June 29, 2014 (“Assets
                                            needed to be moved out of my mother’s accounts at
                                            Vanguard into the trusts. . . . So the Chase trusts hold, in


                                                   4
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 5 of 8 PageID #:11060




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                         large part, Vanguard assets. . . . Tony was aware that the
                                         trusts were at Chase.”).

                                              Ex. 18, Email from Dain, Oct. 9, 2015, threatening co-
                                              trustee Samuel Black with litigation (“I do not believe there
                                              is any personal benefit to Samuel Black in continuing as
                                              Trustee of the Supplemental Needs Trust, nor do I think he
                                              wants to engage in protracted litigation and oversight by the
                                              Courts over every decision or action we would need to
                                              take.”).
“Dain petitioned this Court and the           Ex. 3, NY guardianship status conference transcript, Feb.
Colorado court to freeze all Black family     19, 2015, showing Dain seeking to defund the trusts for
trust assets, again openly stating that the   which he was co-trustee
purpose of the asset freeze is to ensure that
the Black family does not use any trust
money for legal expenses. All of this         Testimony of Bernard Black regarding Dain’s conduct,
violates Dain’s fiduciary duties to the trust including his efforts to freeze trust assets to prevent defense
beneficiaries.”                               against his effort to defund the trusts.

                                              Ex. 19, Dain complaint for Olga Dal loan to trusts, Nov. 30,
                                              2017, Olga Dal v Bernard S. Black and Samuel Black, Case
                                              2017-L-9744 (shows that Dain claimed to be a trustee of the
                                              Joanne Black 2013 Trust, years after resigning).

                                              Ex. 20, Court decision upholding Olga Dal loans to trusts,
                                              June 3, 2019 (Illinois court found no merit in Dain’s claim
                                              of fraud by Olga Dal in lending money to the Black family
                                              trusts).

                                              Ex. 21, Dain complaint for Katherine loan to trusts, Nov. 30,
                                              2017, Katherine Litvak v Bernard S. Black and Samuel
                                              Black, Case 2017-L-9743 (shows that Dain claimed to be a
                                              trustee of the Joanne Black 2013 Trust, years after
                                              resigning).
“[Dain] breached numerous fiduciary duties Dain, while SNT and Issue Trust co-trustee, sought to
while he was at it, including the duty of     defund the trusts. Ex. 3, NY guardianship status conference
loyalty, duty of impartiality, duty to defend transcript, Feb. 19, 2015
the trusts in litigation, duty to provide
information, duty of confidentiality, and so
on.”                                          Testimony of Bernard Black regarding Dain’s breaches of
                                              fiduciary duties as trustee.
“Dain’s temporary success in Colorado was Testimony of Bernard Black regarding Wrigley’s and
obtained through his own gross legal          Dain’s knowledge of the effects of the disclaimer, which
violations, combined with his and             Dain and Wrigley denied in testimony in Colorado and New
Wrigley’s threats, blackmail, coercion, and York.
outright perjury, in proceedings where
neither the trusts nor beneficiaries          Dain testified in New York tha
individually were represented due to Dain’s
breaches of fiduciary duties.”


                                                      5
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 6 of 8 PageID #:11061




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                                                                Ex. 3, NY guardianship
                                              status conference transcript, Feb. 19, 2015, p. 18. This is
                                              contradicted by Dain signing an account opening document
                                              for the Issue Trust at Chase Bank, May 4, 2013, Ex. 16, and
                                              an email from Bernard to Dain and Wrigley, which stated
                                              the “Assets needed to be moved out of [] accounts at
                                              Vanguard into the trusts. . . So the Chase trusts hold, in
                                              large part, Vanguard assets.” Ex. 17, Email from Bernard
                                              Black to Wrigley and Dain, June 29, 2014.
“...Wrigley and Dain personally sought and Ex. 22, FINRA Award, March 23, 2018, in which the
obtained the freeze on Joanne’s trusts! All Financial Industry Regulatory Authority (“FINRA”)
that Dain and Wrigley need to do is to        Arbitration panel granted Bernard Black the relief he
petition the Colorado court to lift their own sought, with Dain testifying in opposition, including to
freeze on the trusts’ assets. Until that      permit SNT distributions for the benefit of Joanne Black.
happens, the vast bulk of Joanne’s money is (“JPMS specifically is authorized, directed and ordered
not accessible to anyone, whether Wrigley upon request by SNT Trustee(s), except for litigation
is appointed guardian or not.”                matters as referenced above, to expend SNT assets for the
                                              benefit of Joanne Black, including her personal needs,
                                              clothing, food, living arrangements, travel, and
                                              entertainment.” p. 6).

                                              Dain testified about his goal of defunding the trusts, for
                                              which he was a co-trustee. Ex. 3, NY guardianship status
                                              conference transcript, Feb. 19, 2015:


                                              Ex. 19, Dain complaint for Olga Dal loan to trusts, Nov. 30,
                                              2017, Olga Dal v Bernard S. Black and Samuel Black, Case
                                              2017-L-9744 (shows that Dain claimed to be a trustee of the
                                              Joanne Black 2013 Trust, years after resigning).

                                              Ex. 20, Court decision upholding Olga Dal loans to trusts,
                                              June 3, 2019 (Illinois court found no merit in Dain’s claim
                                              of fraud by Olga Dal in lending money to the Black family
                                              trusts).

                                              Ex. 21, Dain complaint for Katherine loan to trusts, Nov. 30,
                                              2017, Katherine Litvak v Bernard S. Black and Samuel
                                              Black, Case 2017-L-9743 (shows that Dain claimed to be a
                                              trustee of the Joanne Black 2013 Trust, years after
                                              resigning).

                                              Testimony of Bernard Black regarding Dain efforts to freeze
                                              SNT and Issue Trust, and Dain’s use of SNT to pay legal
                                              bills but not to directly benefit Joanne.
“Wrigley and Bernard Black together           Ex. 10, Email from Wrigley to Bernard Black’s daughter,
conceived a plan to disclaim assets in        Sarah Black, Jul. 21, 2012: (“I don't want to spoil any good
Renata Black’s accounts at Vanguard,          news but I am sure your Dad has told you that once your
which Renata Black had supposedly left        grandmother's estate goes through probate shortly you will
directly to Joanne, so that they would flow

                                                     6
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 7 of 8 PageID #:11062




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
through Renata Black’s estate, with two-   have more than enough to pay for all your schooling
thirds of the assets going to Joanne’s     needs”).
Supplemental Needs Trust, and one-third to
an Issue Trust, principally for Renata     Ex. 11, Email from Bernard Black to Wrigley, Nov. 5, 2012
Black’s grandchildren.”                    in which Bernard asks Wrigley to tell his daughter that the
                                           disclaimers will benefit her: (“For the waiver, please stress
                                           to Bekah that this is for her benefit – and her siblings.”)

                                                 Testimony of Bernard Black regarding Wrigley’s specific
                                                 acts to generate the disclaimer, obtain signatures from
                                                 Rebekah and Joanne, and Wrigley’s knowledge of the
                                                 effects of the disclaimer, which Wrigley denied in
                                                 testimony.

                                                 Emails with Wrigley listed above, involving Sarah and
                                                 Rebekah Black providing evidence of Wrigley’s knowledge
                                                 of the disclaimer and its effects,

                                                 Ex. 3, NY guardianship status conference transcript, Feb.
                                                 19, 2015: Dain’s statements provide evidence that he and
                                                 Wrigley was familiar with Bernard’s request in Colorado for
                                                 disclaimer authority

"Because Bernard Black did not acquiesce         Testimony of Bernard Black regarding Wrigley’s
to Wrigley’s blackmail, she developed a          knowledge of the effects of the disclaimer and assistance in
new scheme. In 2014, with the help of her        obtaining Rebekah’s disclaimer.
litigator brother Dain, Wrigley devised a
scheme to strip the Black family of their        Wrigley email to Black, June 29, 2014 (“By the time I read
interests in their family trusts, take control   this it is too little too late. You have chosen to bump heads
over the Black family money, and spend a         with a moving train”; denying knowledge that trusts were at
significant portion of it on herself, and        Chase; asserting that McKeel house was deeded to Joanne).
convince Joanne to bequeath to Wrigley
and Dain whatever Wrigley failed to              Dain email to Black, Sept. 4, 2014 (“Litigation is wildly
spend."                                          expensive”).

                                                 Ex. 3, NY guardianship status conference transcript, Feb.
                                                 19, 2015

"Dain and Wrigley claim to be acting in the Ex. 1, NY hearing transcript, Mar. 21, 2016:
interests of Joanne Black, but their efforts
have harmed Joanne Black as well, as we
will explain in a hearing if we are allowed
to have one."



                                                 Ex. 22, FINRA Award, March 23, 2018, in which the
                                                 Financial Industry Regulatory Authority (“FINRA”)
                                                 Arbitration panel granted Bernard Black the relief he
                                                 sought, with Dain testifying in opposition, including to

                                                        7
  Case: 1:17-cv-00101 Document #: 384 Filed: 07/15/19 Page 8 of 8 PageID #:11063




Statement Defendants Allege are “Slander Additional Evidence to Rebut Substantial Truth Defense
                                         permit SNT distributions for the benefit of Joanne Black.
                                         (“JPMS specifically is authorized, directed and ordered
                                         upon request by SNT Trustee(s), except for litigation
                                         matters as referenced above, to expend SNT assets for the
                                         benefit of Joanne Black, including her personal needs,
                                         clothing, food, living arrangements, travel, and
                                         entertainment.” p. 6).

                                           Testimony from Bernard Black as to the efforts by Dain to
                                           spend SNT funds on litigation, and failure to use SNT funds
                                           for Joanne’s direct personal benefit.
"Dain has breached a litany of fiduciary   Testimony of Bernard Black regarding Dain’s breaches of
duties to the beneficiaries of the Black   fiduciary duty, including seeking to defund the SNT and the
family trusts."                            Issue Trust and seeking to prevent use of trust assets to hire
                                           counsel to defend against his defunding efforts.

                                           Dain’s actions in freezing trusts to prevent legal defense
                                           against his defunding efforts, discussed above

                                           Ex. 3, NY guardianship status conference transcript, Feb.
                                           19, 2015
                                                                                Showing that Dain
                                           sought to freeze all spending from the trusts, including on
                                           legal defense of the trusts against Dain’s defunding efforts:


"Wrigley, assisted by a convicted felon    Testimony of Bernard Black regarding Pinto’s unauthorized
Esaun Pinto, embezzled and defrauded       withdrawals from Joanne’s bank accounts.
Joanne and the Black family."
                                           Bernard’s analysis of records for Joanne’s bank accounts at
                                           Chase and Wells Fargo, showing Pinto’s withdrawals.




                                                  8
